DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse, of Group I (claims 23-25, 31, 34, 37 and 40) and compound 17-6 (specification page 60) as the group and species, respectively, elected to begin prosecution is acknowledged.  The claims of non-elected Group II (claims 26-30, 32, 33, 35, 36, 38, 39, 41 and 42) are withdrawn.  The election/restriction is hereby made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The definition of variable R2a is unclear because the claim teaches two incompatible definitions of variable R2a.  There is a combined definition of variables R2a and R3a (“…independently selected from the group consisting of C3-24 alkyl, C3-24 alkenyl, [etc.]…”).  Then, several lines farther down in the claim text, there is the definition “…wherein each R2a includes 7 or fewer carbon atoms…”.  
	Clarification is in order.  

Claims 24, 25, 31, 34, 37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims all immediately or ultimately depend from indefinite independent claim 23, yet do not relieve the indefiniteness of claim 23.  These claims are, therefore, also indefinite.  

Markush Search
All elected claims have been examined with respect to formal matters.
The elected species has been searched and is deemed free of the prior art.
	The search was, therefore, expanded as called for under Markush examination rules, a compound-by-compound search, to include a single additional species.  That species is defined when, using formula (17-1): R1a is -(CH2)naQa where Qa=CN and na=1; and R2a=R3a=C3 alkyl.  
	All other claimed but unexamined subject matter of elected Group I is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23 and 24, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Organic Chemistry (1939), 3, pp. 588-597.  The compound is an old and well-known compound in the chemical arts as evidenced by the cited reference (page 590, TABLE I, compound 16).  
The inventor notes that the references teaches several other of inventor’s compounds as well.  

Allowable Subject Matter
The elected species being free of the prior art, any claim or portion of a claim drawn exclusively to this species constitutes allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/16/2022